DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 6/16/2022 are acknowledged.  Claims 1, 5, and 12 are amended.  Claims 2, 4, 7, 9-11, and 13 are cancelled.  Claims 1, 3, 5-6, 8, and 12 are pending and are currently under examination.  

Information Disclosure Statement
	The information disclosure statement filed on 6/16/2022 has been considered.  A signed copy is enclosed.

Claim Objections Withdrawn
The objection to claim 7 because of informalities is withdrawn.  The cancellation of the claim renders the objection moot.

Claim Rejections Withdrawn
The rejection of claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-10 and 12-13 under 35 U.S.C. 102(a)(1) as being anticipated by Cutcliffe et al (US Patent 9,486,487, 12/8/2016) is withdrawn in light of applicant’s amendment thereto.

New Claim Rejections
35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al (WO2016/086210, 2016).
The instant claims are drawn to methods of treating an epithelial barrier function disorder in a subject comprising administering a composition, wherein the only active ingredient consists of Anaerostipes hadrus.
Berry et al disclose treatment of subjects using a single species from Table 1b, which includes A. hadrus (see paragraph 0561 and Table 1).  Berry et al states that the strain useful in the composition is A. hadrus (see paragraph 0568).  The subject can have Crohn’s disease (see paragraph 0552).  The composition can be administered daily for a treatment period of weeks to a year (see paragraph 0372 and 0375).  The composition can be formulated so that it contains 1x109 CFU (see paragraph 0408).  Berry et al disclose a composition with a single strain of A. hadrus.  Since no other active ingredients are listed in that composition, A. hadrus is considered to be the only active ingredient.  Additionally, Berry et al states, “generally the microbial compositions are combined with additional active and/or inactive materials in order to produce a final product” (see paragraph 0381).  Combining the A. hadrus composition with inactive materials creates a composition with A. hadrus as the only active ingredient.  With regard to the limitations requiring improved overall fitness or health, one cannot separate the functions of a composition from the composition.  Administration of the same product to the same population will necessarily result in the same outcomes.  Therefore, if the invention works as applicant claims, the methods of Berry et al will result in the same outcomes as instantly claimed, namely, improved overall fitness or health.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645